DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings filed on January 31. 2022 are acceptable subject to correction of the informalities indicated below:
The drawings (figures 1 – 4, and 9) are objected to, as the element numbers are illegible; perhaps this is due to using a colored numeration system?  It is respectfully requested that a larger font size, with black ink, be utilized in figures 1 – 14 to assure clarity of the claimed invention.
The drawings (figure 1) are objected to as failing to comply with 37 CFR 1.84(p)(4) because the interior side of the air guide grille (100) is illustrated on the outside of the air inlet panel (200).
The drawings (figure 2) are objected to as failing to comply with 37 CFR 1.84(p)(4) because the air guide strips within the air guide grille (100) are misrepresented. As figure 2 is the front of air inlet panel (200), the air guide grill would be best represented as a plurality of rows indicated with a gradient.

    PNG
    media_image1.png
    189
    904
    media_image1.png
    Greyscale

(size exaggerated for clarity)
The drawings (figure 2) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "17" have both been used to designate “grid strips” and an “air inlet side edge”.
It is recommended that the “plurality of grid strips 1” be identified at a short end of the air guide grille 100, as indicated below:

    PNG
    media_image2.png
    447
    837
    media_image2.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the upper portion of the air inlet panel is provided as a display function region” must be shown or the feature(s) canceled from the claim (Claim 15).  No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

Claim Interpretations
Claims 1 – 20 disclose a plurality of “directions”; these have been interpreted in light of the specification as follows:
Length direction of a corrugation (page 4, ln 33; page 7, ln 14) Claim 1
= length direction of the grid strip
= longitudinal direction of the corrugations (page 2, ln 13)
= horizontal direction (page 5, ln 14; page 7, lns 15 - 16)
Interpreted to be the X axis of a Cartesian coordinate system and as annotated below
First direction (page 2, lns 4 - 5, 15, and 22; page 3, ln 5; page 5, lns 7, 9, and 16; page 7, lns 5, 7, and 14) Claims 1, 6, 9, and 14
= along an air guiding direction
= “the plurality of gate 
= “vertical direction as shown” in figure 9
= vertical plane of the air inlet side edges 17 (page 8, ln 10)
Interpreted to be the Y axis of a Cartesian coordinate system and as annotated below
Undulating / undulant direction of a corrugation (page 2, ln 5; page 5, lns 9 – 10): Claim 1
= an offset direction parallel to the peak of the corrugation with respect to balancing position
= an offset direction parallel to the valley of the corrugation with respect to balancing position
= parallel to the first direction
Interpreted to be the Y axis of a Cartesian coordinate system and as annotated below
Protruding direction (page 8, ln 28, 31; page 9, lns 2, 4, and 6)
parallel to the inlet side edge 17 plane
vertically upward
Interpreted to be the Y axis of a Cartesian coordinate system
Air guiding/guide direction (page 2, ln 4; page 5, lns 7 and 15; page 7, ln 5) Claim 1
= “namely an air direction from the air inlet side edge 17 to the air outlet side edge 18, that is the width direction of each grid strip”
Interpreted to be the Z axis of a Cartesian coordinate system and as annotated below

    PNG
    media_image3.png
    547
    1039
    media_image3.png
    Greyscale


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Katherine Ross (77,589) on March 10, 2022.
The application has been amended as follows: 
In Claim 1, line 6, starting “having an air guide surface”.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein an air guide surface is inclined toward a first direction.
The following is a statement of reasons for the indication of allowable subject matter: 
The closes prior art includes Munters (GB 1,312,674), who discloses:
an air inlet panel (fig 1: (20)) comprising an air guide grille (fig 2)
the air guide grille (fig 2) comprising a plurality of grid strips (36, wherein the plurality of grid strips is arranged in a plurality of concentric circles (page 2, lines 18 - 70)
each grid strip having an air inlet side edge (adjacent  (16)) of a corrugated shape, and having an air guide surface inclined (as seen in fig 1) toward a first direction along an air guiding direction thereof,concentric circles, wherein adjacent rows of the plurality of grid strips are provided in a staggered manner along a radial direction of a corrugation, so as to form a corrugated air inlet between the adjacent rows of grid strips (36).  
However, Munters lacks wherein the plurality of grid strips are arranged in a plurality of rows, and modification of the system of Munters would destroy the advantageous properties (laminar flow) disclosed by Munters (page 1 lns 39 - 43). 

    PNG
    media_image4.png
    494
    1018
    media_image4.png
    Greyscale

The closes prior art includes Weston (US 8,960,259), who discloses an air guide grille (figs 1 – 7: (10, 40); col 2, lns 34 – 39), comprising a plurality of grid strips (30, 60), each grid strip having an air inlet side edgedirecting airflow toward a first direction along an air guiding direction thereof (col 7, lns 30 - 33),
However, Weston lacks wherein the air guide surface is inclined toward a first direction, and modification of Weston would inhibit the air guide grille’s ability to provide a variable screen configuration.

    PNG
    media_image5.png
    530
    1089
    media_image5.png
    Greyscale

As discussed above, the cited prior art fails to disclose at least the above limitations of an air guide surface inclined toward a first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762